DETAILED ACTION
This Office action is in response to a non-provisional continuation application filed by Applicant on 11/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 11/23/2020, 3/12/2021, and 6/17/2021 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26, 28, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 26, 28, and 30 similarly recite, “… authorization to the network server…”, which is unclear.  Generally, authorization is performed on something or authorizes something.  The construction of perform “authorization to” is not apparent what is taking place in the claim.
Claims 24, 26, 28, and 30 recite, “the information for data delivery”, which lack antecedent basis.  The claim previously recites receiving information from the second node without any indication that the information relating to data delivery.  The subsequent instance specifies “the information for data delivery”, so it is not clear whether the first instance of information is what the second instance is referring to.  Generally, the first instance should be defined with the same qualifications as the subsequent instances in order to ensure clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24–31 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.888 (3GPP TR 23.888 V1.6.1, "System Improvements for Machine-Type Communications," Release 11, February 2012, cited in IDS filed 11/23/2020) in view of Segura (US 2011/0201365 A1, published Aug. 18, 2011, cited in IDS filed 11/23/2020).
Regarding claims 24, 26, 28, 30, 3GPP TS 23.888 discloses: a mobile communication system, comprising: a group of UEs (User Equipments); a network server; a first network node; a second network node; and a third network node (3GPP architecture standard model incorporates UEs, network server (MTC server), interworking function (MTC-IWF) and various other network nodes including a large number of MTC devices. 3GPP TS23.888 §§ 4.3, 5.1.1 and Figure 4.3.), wherein the network server is configured to send, to the first network node, a message including an external group ID (encoding a group identified in a cell broadcast message. Segura ¶ 18.), the first network node is configured to perform authorization to the network server (MTC-IWF authorizes control plane requests from an MTC server. 3GPP TS 23.888 § 4.4.2.), the first network node is configured to receive information from the second network node, the second network node mapping the external group ID to an internal group ID (the MTC-IWF maps external identifiers to internal identifiers such as IMSI and gathers UE reachability and configuration information. 3GPP TS 23.888 § 5.8.3.4.), and the first network node is configured to forward the message to the third network node based on the information for data delivery to the group of UEs (performing additional protocol translations and forwarding message to relevant network entities. 3GPP TS 23.888 §§ 4.4.2 and 6.23.2).
3GPP TS 23.888 does not disclose: wherein the network server is configured to send, to the first network node, a message including an external group ID.
However, Segura does disclose: wherein the network server is configured to send, to the first network node, a message including an external group ID (encoding a group identified in a cell broadcast message. Segura ¶ 18.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure mobile group communications key management with the distribution of group IDs to mobile members of the network and checking the IDs upon receipt based upon the teachings of Segura. The motivation being to provide a means for group-based addressing for machine-to-machine devices in mobile communications. Segura para. 0003. 
Regarding claims 25, 27, 29, and 31, 3GPP TS 23.888 in view of Segura discloses the limitations of claims 24, 26, 28, and 30, respectively, wherein the message includes an indicator identifying the message (the message includes a message identifier in a message identifier field. Segura ¶¶ 38–39.).

Claims 32–35 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.888 in view of Kellil (US 2007/0143600 A1, published Jun. 21, 2007, cited in IDS filed 11/23/2020) in view of Segura.
Regarding claims 32 and 34, 3GPP TS 23.888 discloses: a UE (User Equipment) in a mobile communication system including a network server, a first network node, a second network node, and a third network node (3GPP architecture standard model incorporates UEs, network server (MTC server), interworking function (MTC-IWF) and various other network nodes including a large number of MTC devices. 3GPP TS23.888 §§ 4.3, 5.1.1 and Figure 4.3.), the first network node receives information from the second network node, the second network node mapping the external group ID to an internal group ID (the MTC-IWF maps external identifiers to internal identifiers such as IMSI and gathers UE reachability and configuration information. 3GPP TS 23.888 § 5.8.3.4.), and the first network node forwards the message to the third network node based on the information (performing additional protocol translations and forwarding message to relevant network entities. 3GPP TS 23.888 §§ 4.4.2 and 6.23.2). 
3GPP TS 23.888 does not disclose: the UE comprising: a processor; and a memory having stored thereon a set of instructions executable by the processor, wherein the processor, upon execution of the instructions, causes the UE to: form a group of UEs with at least one other UE, and receive data from the network server via the first network node and the third network node, wherein the first network node receives, from the network server, a message including an external group ID.
However, Kellil does disclose: the UE comprising: a processor; and a memory having stored thereon a set of instructions executable by the processor, wherein the processor, upon execution of the instructions, causes the UE to: form a group of UEs with at least one other UE, and receive data from the network server via the first network node and the third network node (a corporate network of cell phone users that belong to a common group and receive data from a source and a group controller. Kellil ¶¶ 8–9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure mobile group communications key management of 3GPP TS 23.888 with the organizing UEs into a group to receive data from a message source based upon the teachings of Kellil.  The motivation being to enable hosts to communicate with multiple remote members of a group. Kellil ¶ 2.
3GPP TS 23.888 in view of Kellil does not disclose: wherein the first network node receives, from the network server, a message including an external group ID.
However, Segura does disclose: wherein the first network node receives, from the network server, a message including an external group ID (encoding a group identified in a cell broadcast message. Segura ¶ 18.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure mobile group communications key management of 3GPP TS 23.888 with the distribution of group IDs to mobile members of the network and checking the IDs upon receipt based upon the teachings of Segura. The motivation being to provide a means for group-based addressing for machine-to-machine devices in mobile communications. Segura para. 0003.
Regarding claims 33 and 35, 3GPP TS 23.888 in view of Kellil in view of Segura discloses the limitations of claims 32 and 34, respectively, wherein the message includes an indicator identifying the message (the message includes a message identifier in a message identifier field. Segura ¶¶ 38–39.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta (US 6,567,857 B1, issued May 20, 2003), mapping external identifiers to internal resources; and Wettstein (US 2003/0093681 A1, published May 15, 2003), mapping an external identifier representing an entity name with an internal invariant identifier known in the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493